                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


ROBERT R. FORD,

         Plaintiff,

v.                                                             CIVIL ACTION NO.
                                                              5:18-cv-00075-TES-TQL
Sergeant COSBY, et al., 1

         Defendants.



            ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S
                          RECOMMENDATION



        Before the Court is the United States Magistrate Judge’s Recommendation [Doc.

 24] to grant Defendant Lavern Cosby’s Motion to Dismiss [Doc. 19]. Plaintiff has not filed

 an objection or sought an extension of time to file an objection within the fourteen-day

 period outlined in the magistrate judge’s Recommendation. [Doc. 24 at p. 6]. Thus, the

 Court reviews the Recommendation for clear error. 28 U.S.C. § 636(b)(1). Having

 considered the Recommendation, the Court agrees with the findings and conclusions of

 the United States Magistrate Judge that Plaintiff failed to file a timely grievance within




 1 Upon the Court’s adoption of the United States Magistrate Judge’s first Recommendation [Doc. 9],
 Defendants Sergeant Brown, Warden Frederick Head, Officer Curmit Colvin Williams, CEO George Zoley,
 and DOC Brawner were dismissed without prejudice on June 1, 2018. See [Doc. 13 in connection with Doc. 9
 at p. 10]. As such, Defendant Sergeant Cosby, as the only remaining Defendant in this action, now seeks
 dismissal.
the required ten-day window and thereby failed to exhaust his administrative remedies

before filing his lawsuit in federal court. [Doc. 24 at p. 2 (quoting 42 U.S.C. § 1997e(a))];

see also [Id. at p. 4].

        During the Court’s initial review of the Recommendation on December 17, 2018, it

noted that Plaintiff’s initial pleadings indicated Augusta Medical Prison as his institution

of incarceration. [Doc. 1-1]. However, a search on the Georgia Department of Corrections

website showed Plaintiff’s “most recent institution” as Coffee Correctional Facility, and

the Court notified the Clerk of Court of a potential address change. Ga. Dep’t. of Corr., (Jan

16, 2019, 11:46 AM), http://www.dcor.state.ga.us/GDC/Offender/Query. Thereafter, the

Clerk of Court verified the same and docketed a “Notice of Change of Address to Coffee

Correctional Facility (per search of the GA DOC website)” and changed Plaintiff’s

address on the Court’s electronic filing database, CM/ECF. Notice of Change of Address,

Ford v. Cosby, et al., No. 5:18-cv-00075-TES-TQL (M.D. Ga. Dec. 17, 2018). Given Plaintiff’s

change of address, and out of an abundance of caution to ensure Plaintiff’s receipt of the

Recommendation, the Clerk of Court sent a second copy of the Recommendation, this

time to Coffee Correctional Facility. Clerk’s Proof of Service, Ford v. Cosby, et al., No. 5:18-

cv-00075-TES-TQL (M.D. Ga. Dec. 17, 2018).

        Thirty additional days having passed without either party filing a timely objection

to the Recommendation, the Court ADOPTS the United States Magistrate Judge’s




                                               2
Recommendation [Doc. 24] and MAKES IT THE ORDER OF THE COURT.

Accordingly, the Court GRANTS Defendant’s Motion to Dismiss [Doc. 19].

      SO ORDERED, this 16th day of January, 2019.



                                     S/ Tilman E. Self, III
                                     TILMAN E. SELF, III, JUDGE
                                     UNITED STATES DISTRICT COURT




                                        3
